DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner’s amendment was given in an interview with DANIEL BASOV (Reg. No. 42,303) on 03-04-2021.
The application has been amended as follows: 
In claim 18, line 1, please replace "computer-readable storage medium" with "non-transitory computer readable medium". 
Claims 1-3, 5-6, 9-20 are allowable. The restriction requirement among inventions Group I-II, as set forth in the Office action mailed on 08/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I - V are withdrawn via examines amendment. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image shift amount calculation apparatus and method, an image capturing apparatus, a defocus amount calculation apparatus, and a distance calculation apparatus.

Prior art for was found for the claims as follows:
Re. Claim 1,
Otsubo (US 2019/0318495 A1) discloses the following limitations: 
An image shift amount calculation apparatus (Otsubo: Abstract.) comprising at least one processor (8) or one circuitry which functions as: 
an obtaining unit that obtains a pair of images (11, 21) having parallax (Otsubo: Fig. 1; [0032], [0034]; An image shift amount calculation apparatus 1 comprises a processor 8 that obtains a pair of images (11, 21) having a parallax.); 
a generation unit that generates, from the pair of images (11, 21), a plurality of image pairs (12, 22, 13, 23) for a plurality of hierarchal levels, each hierarchal level having a different resolution (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 generates a plurality of image pairs (12, 22, 13, 23) from the pair of images (11, 21), for each of a plurality of hierarchical levels with different resolutions.); 
a calculation unit that calculates image shift amounts (parallax) using the generated image pairs in the plurality of hierarchal levels (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates a parallax for each of the image pairs (12, 22, 13, 23) in the plurality of hierarchical levels.); and 
wherein the calculation unit calculates a first image shift amount (parallax) for each of pixel positions of a first image pair (13, 23) of the plurality of image pairs in a predetermined first hierarchal level among the plurality of hierarchal levels (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates a parallax using for a first image pair (13, 23) in a predetermined first hierarchical level among the plurality of hierarchal levels.), 
(Otsubo: Fig. 3; [0050]-[0053]; Processor 8 determines based on the calculated parallaxes for the first and second hierarchical levels and the end can be calculated for the second level, if the third hierarchical level is not included.), 
and calculates a second image shift amount (parallax) of a second image pair (12, 22) of the plurality of image pairs in the second hierarchal level for each of the pixels positions of the first image pair using the first image shift amounts (Otsubo: Fig. 3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates parallax for the second hierarchical level using the first calculated parallax hierarchical level.).
Venkataraman et al., (US 2014/0267243 A1) disclose the following limitations: a synthesizing unit that synthesizes the image shift amounts, wherein the synthesizing unit synthesizes the image shift amounts of the first and second hierarchal levels for each of the pixel positions of the first image pair (Venkataraman: Para. [0112] discloses the varying depth estimation precision parallax detection process [i.e., involves an image pair] involves generating multiple depth maps, the image processing pipeline 700 can composite the depth maps to produce a single restricted depth of field depth map which combines estimates from multiple levels [i.e., hierarchal levels for each of the pixel positions of the image pair] of spatial resolution and/or precision of depth estimation that can be used to synthesize the final rendered image.).

Claim 17 recites analogous limitations to claim 1.





Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 14-18] “… wherein the calculation unit sets the second hierarchal level to a lower level in a case where the first image shift amount in each of the pixel positions is a first value than in a case where the first image shift amount is a second value lower than the first value …”. These features are not found or suggested in the prior art.

Claims 1-3, 5-6, 9-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 











/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-30-2021